PER CURIAM.
This cause is before us on appeal from Appellant’s convictions and sentences for first-degree murder, kidnapping, and sexual battery. We have considered the issues raised relating to jury selection, Appellant’s motion for change of venue, Appellant’s motion for judgment of acquittal, and Appellant’s sentences, and find no basis for reversal. Regarding James Burney’s competence to testify, even if this issue was properly preserved for appellate review, which it was not, we conclude that no error occurred, based on this court’s decision in Simmons v. State, 683 So.2d 1101 (Fla. 1st DCA 1996).
AFFIRMED.
BOOTH and WOLF, JJ., concur.
BENTON, J., dissents with written opinion.